Citation Nr: 0427751	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956, and died in April 2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.

The appellant's representative submitted a VA Form 646 in 
August 2004.  The representative's argument could be 
interpreted as including a claim for entitlement to accrued 
benefits.  The RO should take any appropriate action 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not been informed of the information and evidence necessary 
to substantiate her claim for eligibility for Dependents' 
Educational Assistance under Chapter 35 of title 38 of the 
United States Code, notice of which evidence, if any, she is 
expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that she should provide any 
evidence in her possession that pertains to this claim.  
Since the appellant has not been provided the required VCAA 
notice, a remand is required with respect to this claim.

The appellant's claim was remanded by the Board in September 
2003 in order that a medical opinion could be obtained from a 
VA pulmonary specialist.  The medical opinion was obtained in 
April 2004 and the RO issued a supplemental statement of the 
case in June 2004.  Subsequently, the appellant submitted 
additional medical evidence which was not previously of 
record.  This evidence was a copy of a pulmonary function 
test performed in September 2000.  Written on the testing 
results were remarks by a private physician.  These remarks 
are undated, but were received June 2004.  These remarks 
indicate that the results of the September 2000 pulmonary 
function tests were suggestive of interstitial lung disease, 
indicating asbestosis.  This newly submitted medical evidence 
was submitted prior to return of the appellant's claim to the 
Board, is pertinent to the appellant's claim, and the 
appellant did not submit a waiver of RO review of this 
evidence.  Accordingly, the RO must review this pertinent 
medical evidence and issue a supplemental statement of the 
case, if appropriate, prior to Board review of the 
appellant's claim.

Since this newly submitted medical evidence was not of record 
prior to the September 2004 VA medical opinion and is 
contradictory to the VA medical opinion, the Board believes 
that a new medical specialist's opinion is warranted.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate the claim for eligibility 
for Dependents' Educational Assistance 
under Chapter 35 of title 38 of the 
United States Code, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that she should provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO should arrange to have the 
veteran's claims folders reviewed by a VA 
pulmonary specialist.  He 


should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's death 
was related to exposure to asbestos.  The 
specialist should discuss the comments 
made by T.M.M., D.O., on the September 
2000 pulmonary function test results 
(received by VA on June 14, 2004).  The 
rationale for any opinion expressed 
should be set forth, to include whether 
the veteran had chronic pulmonary 
disability due to asbestos exposure which 
contributed to heart disease and a 
myocardial infarction.

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the appellant of any 
issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
must consider all the evidence submitted 
since the June 2004 supplemental 
statement of the case.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

